

STANDSTILL AGREEMENT


This Standstill Agreement (this “Agreement”), is entered into as of May 8, 2020
(the “Effective Date”), among PINEDALE CORRIDOR, LP, a Delaware limited
partnership, as borrower (“Borrower”), the lenders party hereto (each
individually a “Lender” and collectively, “Lenders”), and PGIM, INC., as
Collateral Agent for the Lenders (in such capacity, “Agent”).


W I T N E S S E T H:


WHEREAS, Borrower, Lenders (as defined therein), and Agent are parties to that
certain Second Amended and Restated Term Credit Agreement and Note Purchase
Agreement dated as of December 29, 2017 (as may be amended, restated,
consolidated, extended, renewed, supplemented or otherwise modified from time to
time, the “Credit Agreement”);


WHEREAS, the Borrower has notified the Collateral Agent and Lenders that (i) an
Event of Default under Section 11(r) of the Credit Agreement may occur as a
result of the occurrence of a “Level 1 Lessee Default” under the Ultra Lease due
to the occurrence of a “Lessee Event of Default” described in Section 23.1(g) of
the Ultra Lease and (ii) an Event of Default under Section 11(c) may occur as a
result of the Borrower’s accounting for the impairment of assets and the
resulting impact on the Net Worth financial covenant set forth in Section
10.15(c) of the Credit Agreement as at June 30, 2020 (collectively, the Events
of Default in (1) and (ii), the “Specified Events of Default”); and


WHEREAS, solely with respect to the Specified Events of Default, the Borrower
has requested that the Required Holders forbear from exercising any rights under
Section 12(b) of the Credit Agreement or any similar acceleration right under
any other Note Document or at law or in equity to declare all or any of the
Notes then outstanding to be immediately due and payable (the “Specified
Acceleration Right”), and the Required Holders are willing to do so, but only
pursuant to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.


1.Agreement to Standstill. Upon the terms and subject to the conditions set
forth in this Agreement, the Required Holders hereby agree to not exercise or
enforce the Specified Acceleration Right in any manner for the period beginning
on the Effective Date through the occurrence of a Termination Event. As used
herein, the “Termination Event” shall mean the earlier of (i) 11:59 pm Central
Time on September [1], 2020, (ii) the occurrence and continuation of a Default
or Event of Default under the Credit Agreement (other than the Specified Events
of Default), (iii) the failure by the Borrower to perform or observe any of its
agreements contained in this Agreement in any material respect, and (iv) any
representation or warranty contained in this Agreement shall be false or
misleading in any material respect. Upon the occurrence of a Termination Event,
and from and after such time (i) the Specified Events of Defaults shall be
reinstated and shall be deemed to have been continuing for all periods since the
occurrence of


such Specified Events of Default, (ii) the agreement of the Lenders hereunder to
forbear from exercising their rights and remedies under the Credit Agreement
shall immediately terminate without the requirement of any demand, presentment,
protest, or notice of any kind, all of which the Borrower hereby waives, and
(iii) the Lenders may, in their sole and absolute discretion proceed to exercise
any or



--------------------------------------------------------------------------------



all of their rights and remedies under the Credit Agreement, including the
Specified Acceleration Right, and/or applicable law, in equity or otherwise,
including without limitation, their rights and remedies on account of the
Specified Events of Default. This standstill shall be effective only in this
specific instance and only with respect to the Specified Events of Default, and
this standstill shall not entitle the Borrower to any other or further
standstill in any similar or other circumstances unless otherwise agreed by the
Agent and the Lenders.


1.No other Amendments or Waiver. The execution, delivery and effectiveness of
this Agreement shall not, except as expressly provided above, operate as an
amendment or waiver of any right, power or remedy of Lenders or Agent under the
Credit Agreement or any of the other Note Documents, nor constitute an amendment
or waiver of any provision of the Credit Agreement or any of the other Note
Documents. Except for the waiver expressly set forth above, the text of the
Credit Agreement and all other Note Documents shall remain unchanged and in full
force and effect and Borrower hereby ratifies and confirms its obligations
thereunder. This Agreement shall not constitute a modification of the Credit
Agreement or a course of dealing with Agent and Lenders at variance with the
Credit Agreement such as to require further notice by Agent or Lenders to
require strict compliance with the terms of the Credit Agreement and the other
Note Documents in the future.


1.Covenants. In addition to the covenants set forth in the Credit Agreement, the
Borrower shall comply with the following covenants from and after the Effective
Date:


a.The Borrower shall not make any Distribution; and


a.The Borrower agrees and acknowledges that, notwithstanding the forbearance
provided herein, it shall not take any action that it would otherwise be
prohibited from taking under the Credit Agreement or any other Note Documents as
a result of the existence of a Default or Event of Default without prior written
consent of the Lenders.


a.The Borrower agrees and acknowledges that it shall maintain sufficient cash to
pay all interest and principal payments due to the lenders through September 1,
2020.


1.Default Interest. Notwithstanding the forbearance provided for herein,
interest shall accrue from the Effective Date at the Default Rate of interest
and be payable on the monthly interest payment dates.


1.Conditions to Effectiveness. This Agreement shall become effective as of the
Effective Date when, and only when, each of the following conditions precedent
shall have been satisfied, in form and substance satisfactory to it:


a.Agent shall have received counterparts of this Agreement duly executed by
Borrower and the Required Holders;


a.The representation and warranties made by the Borrower herein shall be true
and correct in all material respects at and as of the date hereof and the
representations and warranties made by the Borrower in the other Note Documents
shall have been true and correct when made (other than those representation and
warranties made as of a specified earlier date); and


a.Agent shall have received such other documents, instruments, agreements and
certificates as Agent may reasonably require in connection with this Agreement
(the “Other



--------------------------------------------------------------------------------



Agreement Documents”), each duly executed on behalf of Borrower or Pinedale GP,
as the case may be.


1.Representations and Warranties. Borrower represents and warrants as follows:


a.The execution, delivery and performance by Borrower of this Agreement are
within Borrower’s legal powers, have been duly authorized by all necessary
partnership or other action of Borrower and Pinedale GP, and do not contravene
(i) the organizational documents of Borrower and Pinedale GP, or (ii) any law or
contractual restriction binding on or affecting such Person;


a.Except for approvals which have been obtained, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by Borrower of this
Agreement or any of the Note Documents, as amended hereby and by the Other
Agreement Documents, to which such Person is or will be a party;


a.This Agreement and each of the Other Agreement Documents constitutes the
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, provided that enforcement may be limited by
bankruptcy, insolvency, liquidation, reorganization, reconstruction and other
similar laws affecting enforcement of creditor’s rights generally; and


a.No Default or Event of Default is existing after giving effect to the
provisions of this Agreement.


Borrower acknowledges that Agent and each Lender is relying on the warranties,
representations, releases and agreements of Borrower in this Agreement, and
would not enter into this Agreement or agree to modify the Loan terms without
such warranties, representations, releases and agreements.


1.No Defenses, Claims, Etc.; Waiver and Release of Same. Borrower acknowledges,
represents and agrees that neither Borrower nor Pinedale GP, as of the date
hereof, has any defenses, setoffs, claims, counterclaims or causes of action of
any kind or nature whatsoever with respect to the Note Documents, the
administration or funding of the Loans or with respect to any acts or omissions
of Agent or any Lender, or any past or present officers, agents or employees of
any of the foregoing, with respect to the Note Documents and the


transactions contemplated therein, and Borrower hereby expressly waives,
releases and relinquishes any and all such defenses, setoffs, claims,
counterclaims and causes of action, if any, whether known or unknown and any
acts, statements, and/or representations made by Agent or any Lender in
connection with the negotiation and execution of this Agreement.


1.No Implied Amendments; No Novation. Except as expressly hereinabove set forth
or in any Other Agreement Document executed in connection herewith, all terms,
covenants and provisions of the Credit Agreement and the other Note Documents
remain unaltered and in full force and effect, and Borrower does hereby
expressly ratify and confirm the Credit Agreement and the other Note Documents
as modified and amended herein and in the Other Agreement Documents. Nothing in
this Agreement shall be deemed or construed to constitute, and there has not
otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Credit
Agreement and the Notes or the other obligations of Borrower or Pinedale GP
under the Note Documents.





--------------------------------------------------------------------------------



1.Final Agreement. THIS AGREEMENT AND THE OTHER AGREEMENT DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


1.Reference to and Effect on the Note Documents. Upon the effectiveness of this
Agreement, on and after the date hereof each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Note Documents to the
“Credit Agreement,” “thereunder,” “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby. This Agreement shall be deemed to be a Note Document for all
purposes.


1.Costs, Expenses and Taxes. Borrower agrees to pay on demand all of Agent’s
reasonable legal, due diligence, and other out-of-pocket expenses incurred in
connection with the negotiation, preparation and closing of this Agreement, the
other instruments and documents to be delivered hereunder and the transactions
contemplated herein, including, without limitation, the fees and out-of-pocket
expenses of Lender’s counsel with respect thereto and with respect to advising
Agent as to its rights and responsibilities hereunder, thereunder and under the
other Note Documents.


1.Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.


1.Revival of Liability. To the extent that any payment or payments made to Agent
or Lenders under this Agreement, or any payment or proceeds of any property
received by Agent or Lenders in the reduction of the amounts due under the
Credit Agreement or with respect to any of the other Obligations are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, to a surety, or any other person


liable for any of the obligations evidenced and/or secured by the Note
Documents, whether directly or indirectly, as a debtor-in-possession or to a
receiver or any other person under any bankruptcy law, state or federal law,
common law or equitable cause (collectively, the “Invalidated Payments”), then
the portion of such indebtedness due under the Credit Agreement, as amended
hereby, equal to the Invalidated Payments and the Liens given to secure the
Obligations will be revived and will continue in full force and effect as if
such payment or proceeds had never been received by Agent or Lenders.


1.Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same agreement. Delivery of an executed counterpart of this Agreement by
facsimile or electronic PDF transmission shall be as effective as delivery of a
manually executed counterpart hereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]













--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument the date first set forth above.


BORROWER:


PINEDALE CORRIDOR, LP, a Delaware limited partnership


By: Pinedale GP, Inc., its general partner




By: /s/ David J. Schulte
Name: David J. Schulte
Title: Director and President

















































































--------------------------------------------------------------------------------



PAR U HARTFORD LIFE & ANNUITY COMFORT TRUST


By: Prudential Arizona Reinsurance Universal Company, as Grantor


By: PGIM, Inc., as Investment Manager




By: /s/ Brian Lemons
Vice President




PRUCO LIFE INSURANCE COMPANY




By: /s/ Brian Lemons
Assistant Vice President




PRUDENTIAL ARIZONA REINSURANCE UNIVERSAL COMPANY


By: PGIM, Inc., as investment manager




By: /s/ Brian Lemons
Vice President




PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY


By: PGIM, Inc., as investment manager




By: /s/ Brian Lemons
Vice President




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA




By: /s/ Brian Lemons
Vice President

